IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
ROBERT UPDEGROVE et al, )
Plaintiffs, 3
Vv. Civil Action No. 1:20-cv-01141-CMH-JFA
MARK HERRING et al.,
Defendants. 5

DECLARATION OF MONA HAFEEZ SIDDIQUI

I, Mona Hafeez Siddiqui, declare as follows:

1. I am currently employed as Deputy Chief Diversity Officer for Virginia Governor
Ralph S. Northam and Senior Policy Advisor to the Office of New Americans. I have worked in
this role since November 18, 2020. Prior to that, I served as an Assistant Attorney General in the
Virginia Office of the Attorney General.

2. In my capacity as Assistant Attorney General, I executed a declaration in this
matter on November 16, 2020. See Dkt. 20-1.

3. It has since come to my attention that certain statements in that declaration were
not accurate at the time they were made. I submit this declaration to alert the Court of the error,
and I understand that the Office of the Attorney General will be submitting a new declaration to
correct the record.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

 
Executed on May 27, 2021 at Richmond, Virginia.

“Mao, Sidi

 
